Citation Nr: 0716540	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
1992 for the grant of entitlement to service connection for 
chloracne.

2.  Entitlement to an increased (compensable) rating for 
chloracne prior to May 24, 1999 and in excess of 30 percent 
on and after May 24, 1999.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from January 1968 
to September 1969 and from March 1972 to March 1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that the veteran was deemed incompetent in a 
December 1995 rating decision.  His spouse was appointed as 
his fiduciary.  See January 1996 VA Form 21-592.  

The issue of entitlement to an increased (compensable) rating 
for chloracne prior to May 24, 1999, and in excess of 30 
percent on and after May 24, 1999, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's original claim for service connection for skin 
rash due to exposure to Agent Orange was received by the RO 
on October 18, 1993; a claim to reopen was received by the RO 
on May 24, 1999.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
October 18, 1992 for the grant of entitlement to service 
connection for chloracne have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (b) (1) (West 2002); 38 C.F.R. §§ 3.151, 3.400 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed an original claim for service connection 
for skin rash due to exposure to Agent Orange that was 
received by the RO on October 18, 1993.  The RO denied this 
claim in a March 1994 rating decision, but the veteran did 
not file a timely appeal regarding this issue and it became 
final.  See 38 U.S.C.A. § 1705(c) (West 1991) (West 2002); 
38 C.F.R. § 20.302(a) (1993) (2006) (a claimant must file a 
notice of disagreement (NOD) with a determination by the 
agency of original jurisdiction (AOJ) within one year from 
the date notice of that determination is mailed); 38 C.F.R. 
§§ 3.104(a), 3.160(d).  

The veteran filed a claim to reopen that was received by the 
RO on May 24, 1999 and denied in a February 2000 rating 
decision.  The veteran filed a timely appeal and the issue 
was reopened and remanded by the Board in a March 2001 
decision.  Service connection was subsequently granted for 
chloracne pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806.  A noncompensable evaluation was assigned effective 
October 18, 1992 and a 10 percent rating was assigned from 
May 24, 1999.  See October 2001 rating decision.  

The veteran contends that he is entitled to an effective date 
prior to October 18, 1992 for the grant of service connection 
for chloracne on the basis that he has suffered from this 
condition since his first discharge from active service in 
1969.  See November 2001 notice of disagreement (NOD).  

Under VA laws and regulations, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §3.400(r) (2006).  As the 
March 1994 rating decision was finally adjudicated, the May 
1999 claim was properly treated as a claim to reopen.  The 
Board notes that the October 18, 1992 effective date assigned 
by the RO for the grant of service connection for chloracne 
precedes the original claim for service connection by one 
year and the claim to reopen by almost seven years.  
The Board acknowledges the veteran's contention regarding the 
fact that he has suffered from this condition since his 
discharge from service.  Based on the evidence of record and 
the regulatory provisions governing the effective date of an 
award based on a reopened claim, however, the Board finds 
that an effective date prior to October 18, 1992 for service-
connected chloracne is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal originates from an October 2001 rating decision 
that granted service connection for chloracne.  Prior to the 
issuance of this decision, the veteran was advised of the 
necessary evidence to substantiate his claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See June 2001 letter.  He was informed of the need to 
provide any evidence in his possession pertinent to the claim 
in a September 2004 statement of the case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for chloracne until after the 
rating decision that is the subject of this appeal.  Despite 
the inadequate notice provided to the veteran prior to the 
October 2001 rating decision, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, and further finds that any error in not providing a 
single notice covering all content requirements was, at most, 
harmless.  See 38 C.F.R. § 20.1102 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
subsequently provided with content-complying notice 
concerning the effective date issue and given adequate 
opportunity to provide evidence and argument.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and VA treatment records have 
been associated with the claims folder and the veteran was 
afforded an appropriate VA examination in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date prior to October 18, 1992 for the grant of 
service connection for chloracne is denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claim, it finds that further development is 
needed before a decision can be issued on its merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  

As an initial matter, the Board notes that on a VA Form 9 
dated March 2004, the veteran contends that his service-
connected chloracne should be rated under the diagnostic 
criteria for that disability, found at 38 C.F.R. § 4.118, 
Diagnostic Code 7829, rather than the diagnostic criteria 
assigned for eczema and dermatitis, found at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The RO should determine 
whether the veteran's service-connected chloracne has been 
rated according to the most appropriate diagnostic code.  

In a June 2001 VA Form 21-4142, the veteran indicates that he 
received treatment for chloracne at the VA Medical Center 
(VAMC) in Tuskegee, Alabama, between November 1999 and August 
2001.  A review of the VA records that have been associated 
with the claims folder reveals that records dated November 
1999 and before, and records dated August 2001 and after, 
have been obtained; however, there are no VA treatment 
records dated between November 1999 and August 2001.  It also 
appears that the VA records associated were submitted by the 
veteran.  Moreover, although the veteran's claims folder was 
not available at the time of his October 2004 compensation 
and pension (C&P) skin diseases examination, the examiner 
indicated that the veteran had brought in VA dermatology 
records.  The records referenced by the VA examiner have not 
been associated with the claims folder.  As such, the RO 
should obtain the veteran's complete dermatology treatment 
records from the VAMC in Tuskegee, and any other VA facility 
from which the veteran has received dermatological treatment, 
and associate them with the claims folder.  

The evidence of record indicates that the veteran may be in 
receipt of disability benefits from the Social Security 
Administration (SSA).  See interview associated with March 
1996 VA Form 27-4716a.  No request for records from the SSA, 
however, has ever been made.  Medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
folder before a decision is rendered on the veteran's claim 
for entitlement to service connection.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

As noted above, the October 2004 VA C&P skin diseases 
examination, now over two years old, was conducted without a 
review of the veteran's claims folder.  VA's duty to assist 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  In light of the foregoing, 
fundamental fairness warrants a new C&P examination to better 
ascertain the current severity of the veteran's chloracne.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
dermatology treatment records from the 
Tuskegee VAMC and any other VA facilities 
from which he has received dermatological 
treatment.  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

3.  When the above development has been 
completed, schedule the veteran for an 
appropriate examination to ascertain the 
current severity of his chloracne.  The 
veteran's claims folder should be 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

4.  Thereafter, readjudicate the claim, 
and specifically consider whether the 
veteran's service-connected chloracne 
should be rated under the diagnostic 
criteria specific to chloracne 
(Diagnostic Code 7829) rather than 
dermatitis or eczema (Diagnostic Code 
7806).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


